Citation Nr: 1409129	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-47 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease, to include associated dizziness and equilibrium problems.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1965 to February 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013, the Board remanded the issues for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claims for service connection for bilateral hearing loss, tinnitus, Meniere's disease, a left ankle condition, a left knee condition and an acquired psychiatric disorder.

In this case, the Veteran has alleged that he developed bilateral hearing loss, tinnitus and Meniere's disease in service.  He has claimed that a left ankle condition, a left knee condition, and an acquired psychiatric disorder are secondary to hearing loss or Meniere's disease. 

With regard to the hearing loss, tinnitus and Meniere's disease claims, the Veteran asserts that he was exposed in service to noise from guns in basic training, as well as from machine guns, dynamite drills without ear protection and noise from missiles, again without ear protection, as a Hawk Missile Crewman in Okinawa.  In the March 2013 remand, the Board found that the Veteran's service personnel records were not associated with the claims file which could potentially support his assertions of in-service noise exposure and that those records should be obtained.  Following the remand, the Veteran's personnel records were obtained which confirm his military occupational specialty (MOS) as a Hawk Missile Crewman from November 1965 to December 1966.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.   

The Veteran is currently diagnosed as having bilateral hearing loss, tinnitus and Meniere's disease.

The service treatment records do not show any complaints or treatment for hearing loss, tinnitus or Meniere's disease.   However, the Board points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

The Veteran has also reported post-service occupational noise exposure working as a subway police officer for 29 years, as well as noise exposure as a hunter for 45 years.  With respect to Meniere's disease, medical treatment records reflect onset in 1978.  There are also records of treatment for cold and ear infections in 1975 and for head injuries sustained in May 1976 and in February 1978.  

In the March 2013 remand, the Board found a November 2007 VA audiology examination report to be inadequate and requested further VA examination and opinions.  Specifically, the Board noted that the November 2007 VA examiner's opinion that hearing loss and tinnitus were not at least as likely as not causally related to the Veteran's active service, was based in significant part on a date of onset of Meniere's disease in approximately 1978.  However, the Board found that the examiner provided no explanation as to how the onset of Meniere's disease would be determinative of the date of onset of the Veteran's claimed bilateral hearing loss and tinnitus.  The examiner also failed to provide an etiology opinion related to service for the claimed Meniere's disease.  

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for hearing loss and tinnitus in April 2013.  The examiner indicated that a medical opinion could not be provided regarding the etiology of the Veteran's hearing loss and tinnitus and deferred the opinion to an ear, nose and throat (ENT) specialist.  The Veteran also underwent a VA DBQ of the ear in April 2013.  The examiner concluded that the Veteran's Meniere's disease was less likely than not incurred in or caused by service.  The examiner stated that the cause of Meniere's disease is not well understood but also stated that the Veteran "supposedly had head trauma in the 76 and 78 time frame and that corresponds to the putative development of the Meniere's symptoms, however, I can find no etiologic linkage to any occurrence while in the military."  A separate opinion was provided in April 2013 by a different VA physician.  This physician concluded that hearing loss is part and parcel of the Meniere's which is a triad of sensorineural hearing loss, vertigo and tinnitus.  The Board finds that the April 2013 examination reports and opinions are inadequate with respect to the hearing loss, tinnitus and Meniere's disease claims.  It does not appear that either examiner took into account the Veteran's exposure to acoustic trauma in service as a Hawk Missile Crewman in rendering the opinions as no discussion was provided with respect to such trauma.  Moreover, while a VA physician appeared to link the Veteran's hearing loss and tinnitus to Meniere's disease, actual etiology opinions were not provided with respect either hearing loss or tinnitus.     

In light of the above noted deficiencies, the Board finds that further VA examination is warranted. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the the United States Court of Appeals Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims for service connection for a left ankle condition, a left knee condition and an acquired psychiatric disorder remain inextricably intertwined with the hearing loss and Meniere's disease claims and must await the outcome of those underlying service connection claims.  Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the April 2013 VA DBQ ear examiner or, if that examiner is unavailable, to another suitably qualified VA physician for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss, tinnitus and Meniere's disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

The Veteran has contended that he had noise exposure in service.  In particular, the Veteran asserts that he was exposed in service to noise from guns in basic training, as well as from machine guns, dynamite drills without ear protection and noise from missiles, again without ear protection, as a Hawk Missile Crewman in Okinawa.  The examiner should state opinions as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss, tinnitus, and Meniere's disease is causally or etiologically related to his military service, including noise exposure. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

2.  When the development requested has been completed, the RO/AMC should review the claims of service connection for bilateral hearing loss, tinnitus and Meniere's disease on the basis of additional evidence.

3.  If the RO/AMC grants service connection for hearing loss or Meniere's disease or tinnitus, undertake any additional indicated development for the Veteran's secondary service connection claims on appeal (a left ankle condition, a left knee condition and an acquired psychiatric disorder). 

4.  If the benefits sought on appeal are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


